Citation Nr: 1513227	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right hip disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned at a hearing at the RO in January 2015; a hearing transcript is of record.  The claims file is entirely contained in VA's electronic processing systems.

The issue of service connection for right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current back disability, diagnosed as arthritis and degenerative disc disease of the low back with associated radiating symptoms to the right hip and buttocks, is the result of an injury in active service. 



CONCLUSION OF LAW

The criteria for service connection for the current low back disability with associated radicular symptoms in the right hip or buttocks have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. §§ 1110, 1131; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Presumptive service connection may be granted as a chronic disease for arthritis or organic disease of the nervous system if it manifested to a compensable degree within one year following active duty, or if there is continuity of symptomatology since service.  38 U.S.C.A. §§ 1112, 1113, 1137; Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The medical evidence establishes a currently diagnosed disability.  The January 2011 VA examiner noted that x-rays in August 2010, which were conducted for chronic low back pain radiating to the right buttock, showed degenerative disc disease at L5-S1 and facet hypertrophy.  Pelvic x-rays in August 2010 showed hypertrophic changes of acetabulum.  The VA examiner diagnosed degenerative disc disease of the lumbar spine and degenerative arthritis of the right hip.

In a December 2011 addendum, another VA examiner noted that there was a diagnosis of mild degenerative joint disease of both hips, and that the Veteran also had current right hip pain as a result of radiating pain from the low back disability. 
  
Similarly, in a January 2015 letter, the Veteran's private provider, Dr. E, stated that the Veteran has degenerative changes and also disc herniations in the low back, and right-sided low back and hip and leg pain.  He did not reference right hip arthritis.

Further, service treatment records confirm an injury to the Veteran's low back with treatment in September 1987, which is consistent with his descriptions of the nature and timing of his injury and symptoms in service for the purposes of this appeal.  

Prior to that time, the service enlistment examination in July 1986 and a retention examination in August 1987 reflected no spine abnormality or recurrent back pain.  

On September 8, 1987, the Veteran reported falling on his buttocks on a concrete floor while playing basketball five days earlier, and that he had scraped his buttocks and had low back pain that initially improved, but that he had played basketball again that day and had a recurrence of low back pain with radiation to the right buttock.  The Veteran did not complain specifically of right hip pain or injury.  Instead, evaluation included findings of absent deep tendon reflexes at the right Achilles, and a straight leg raise test that was positive at 30 degrees on the right, but within normal limits on the left side.  The assessment was (1) rule out herniated nucleus pulposus (hnp), lumbosacral strain, and (2) sacral contusion.  He was sent to quarters for 72 hours and prescribed bed rest and medication.  X-rays were conducted that day for posttraumatic low back pain with radiculopathy L5-S1 on the right side and a tender sacrum; the results were within normal limits.  

On September 10, 1987, the Veteran complained of continued low back pain and was noted to have very poor range of motion still, in that he was unable to bend forward at the waist and he was walking very slowly.  He was advised to continue bedrest.  The Veteran's back was still bothering him as of September 18, 1987.  

The Veteran testified in that he underwent tests involving dye injections during service that were related to his back injury.  A September 18, 1987, record noted his recent back injury and complaints of painless hematuria, and there is a September 23, 1987, record of intravenous pyelogram (IVP) related to hematuria and evaluation of the kidneys, which was normal.  

During the January 2015 hearing, the Veteran described another episode of shooting back pain while unloading a truck shortly after this episode of treatment in 1987, but he stated that this was in the field and he did not seek treatment at that time.  There is no reason to doubt this testimony.  Further, there is no clinical evaluation or Report of Medical History around the time of the Veteran's service discharge in the claims file.  This is consistent with the Veteran's report during the January 2015 hearing that he did not recall undergoing an evaluation at service discharge.

The Veteran has also provided competent statements of continuously recurring low back symptoms since his in-service injury in 1987.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements in this regard have been consistent for his VA claim as well as for treatment purposes.  For example, in a May 2011 VA treatment record, he reported chronic back pain and stated that he hurt his back in service and had radiating symptoms to the right posterior thigh.

The Veteran also testified that he received private treatment shortly after his discharge from service in the 1980s.  He is competent to make these reports, and there is no reason in the file to discredit his reports.  Therefore, the Board finds him credible with regard to having continuous low back and associated right hip symptoms since service.  

After service, the Veteran worked in a physically demanding occupation as a VA nurse's aide.  There are records of an August 2008 episode of sharp and stabbing low back pain after he lifted a patient, which was diagnosed as acute lumbar sprain or back sprain due to injury.  Still, the Veteran has consistently reported low back pain and associated radiating right hip pain as having existed prior to that time.

A January 2011 VA examiner noted the Veteran's back injury during service, including for pain radiating to the right hip, as well as his reports of recurrent intermittent low back problems and pain radiating into the right buttock and down to the thigh both during and after service.  The examiner gave a negative opinion, however, as to any relationship between the current back disability and service.  The examiner reasoned that the Veteran appeared to have had a soft tissue injury in service and x-rays were normal at that time.  The examiner also reasoned that the results of the Veteran's lumbar spine x-rays from August 2010 appeared degenerative in nature and due to the aging process; the examiner did not provide further explanation for this opinion.  With regard to any relationship between the right hip and the back, the VA examiner stated that the Veteran has radicular pain in the right hip and, therefore, it would be related to the low back but not to service. 

In a December 2011 addendum opinion, another VA examiner opined that the Veteran's currently diagnosed right hip degenerative joint disease (arthritis) was less likely than not due to the injury in service because the Veteran had a similar degree of mild arthritis in both hips shown by x-rays.  The examiner explained that the Veteran's arthritis in both hips was mild and was no more than would be expected in a weight-bearing joint in an individual of a similar age, and that because it was similar bilaterally; it was not caused by injury to one hip or the other.  The examiner also noted that there was no evidence of injury specifically to the right hip in the service records.  This examiner agreed with the January 2011 VA examiner that the current right hip pain was the result of radiating pain from the back. 

The Veteran has also submitted a September 2014 private MRI of the lumbar spine, as well as a January 2015 note from his private provider, Dr. E, whom he identified as his neurosurgeon during the Board hearing.  Dr. E stated that he had been treating for the Veteran for right-sided low back and hip and leg pain, which the Veteran reported had started in service when he fell while playing basketball, in that he had immediate back and right hip and leg pain at that time, which had persisted ever since.  Dr. E stated that the Veteran has degenerative changes in the back, but he also has disc herniations at multiple levels.  Dr. E gave an opinion that, based on the timeline of onset of symptoms after the fall during service, it was more likely than not that the Veteran's current disc herniations occurred at the time of that accident.  

This private opinion is competent and has considered the Veteran's credible reports of continuing symptoms since service.  It also appears consistent with the notation in the Veteran's service treatment records of diagnosis including rule out herniated nucleus pulposus; although x-rays were conducted during service, no MRI was provided at that time, which may have shown more detail as to the nature of injury.  

In contrast, the January 2011 VA examiner's opinion regarding the low back and associated symptoms in the right hip and leg did not have the September 2014 MRI for consideration.  This examiner also stated that the Veteran "appeared" to have a soft tissue injury in service, but did not discuss the significance of the notation of rule out herniated nucleus pulposus in the service treatment records.  As such, this opinion has low probative value, and the evidence is at least in relative equipoise as to the etiology of the current low back disability with associated radicular symptoms in the right hip when considering Dr. E's January 2015 opinion.

Accordingly, reasonable doubt is resolved in the Veteran's favor.  The evidence establishes that he has had continuity of symptomatology since service for the currently diagnosed low back disability with associated radicular symptoms in the right hip and leg.  Moreover, these current symptoms and disability have been medically linked to service.  Therefore, the criteria for service connection for the current low back disability have been met.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for the current low back disability with radicular symptoms to the right hip and buttocks is granted.


REMAND

The January 2011 and December VA examination did not specifically address secondary service connection for a hip disability, diagnosed as arthritis, based on causation or aggravation by the low back disability.  See 38 C.F.R. § 3.310 (2014).

Additionally, the Veteran's testimony there may be outstanding records of treatment for the right hip in the 1980s in Lubbock or Waco, Texas.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment for his right hip disability since service discharge, to include in the 1980s in Lubbock or Waco.  Request any identified records upon receipt of any necessary releases.  

If any records cannot be obtained, notify the Veteran of the attempts to get the records, and any further attempts that will be made, and allow an opportunity to provide the records.

2.  Thereafter, forward the entire claims file to the December 2011 VA examiner, or another appropriate examiner if that individual is not available, for an addendum opinion regarding the Veteran's right hip arthritis.  The examiner should respond to the following:

(a)  Was the Veteran's current right hip arthritis at least as likely as not (50 percent probability or more) proximately caused by his low back disability?  

(b)  If not, was right hip arthritis at least as likely as not proximately aggravated (worsened beyond its natural progression) by his low back disability?  

The examiner must provide an explanation for any opinion offered.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with the available evidence.  All pertinent lay and medical evidence should be considered.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

3.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


